Citation Nr: 1528230	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for lumbar strain with thoracic spine degeneration, prior to March 14, 2011. 

2.  Entitlement to a rating in excess of 20 percent for lumbar strain with thoracic spine degeneration, between March 14, 2011, and August 11, 2014.

3.  Entitlement to a rating in excess of 40 percent for lumbar strain with thoracic spine degeneration, since August 12, 2014.

4.  Entitlement to a compensable rating for sciatica associated with lumbar strain, with thoracic spine degeneration, prior to August 12, 2014.

5.  Entitlement to a rating in excess of 10 percent for sciatica associated with lumbar strain, with thoracic spine degeneration, since August 12, 2014.

6.  Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae, seborrheic dermatitis.

7.  Entitlement to service connection for a gastrointestinal condition, also claimed as undiagnosed illness of gastrointestinal symptoms, irritable bowel syndrome, and bad bowel movement. 

8.  Entitlement to total disability based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to July 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 (lumbar strain) and January 2011 (pseudofolliculitis, gastrointestinal) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
	
The Board notes that the Veteran requested a BVA Hearing in his substantive appeal.  Nevertheless, in a June 2012 statement the Veteran indicated that he did not want a Board hearing.  The Board finds that the Veteran's hearing request has been withdrawn. 

The Veteran did not file a formal claim for a TDIU during the course of this appeal. However, a review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  

In light of the Veteran's statements, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claim, as reflected on the first page of this decision.

The issues of entitlement to temporary total evaluations under 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30 have been raised by the record in a January 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board notes that the Veteran also perfected an appeal with respect to a service connection claim for an acquired psychiatric disability.  An October 2014 rating decision granted service connection for a depressive disorder, not otherwise specified.  As the Veteran did not appeal the effective date or disability rating assigned, that issue is no longer on appeal.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to an increased rating for pseudofolliculitis barbae, seborrheic dermatitis, entitlement to service connection for a gastrointestinal condition and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  Prior to March 14, 2011, the Veteran's lumbar strain with thoracic spine degeneration was manifested by localized tenderness not resulting in abnormal gait or abnormal spinal contour; forward flexion greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or in an abnormal spinal contour, or incapacitating episodes having a total duration of at least 2 weeks were not demonstrated. 

2.  Even considering his complaints of pain and functional impairment, the Veteran's lumbar strain with thoracic spine degeneration did not result in forward flexion limited to 30 degrees; incapacitating episodes having a total duration of at least 4 weeks, requiring hospitalization or bed rest as prescribed by a physician, or ankylosis, for the period between March 14, 2011, and August 11, 2014. 

3.  Since August 12, 2014, the Veteran's lumbar strain with thoracic spine degeneration has not resulted in unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

4.  For the entire period on appeal, the Veteran's service-connected sciatica associated with lumbar strain, with thoracic spine degeneration, has been manifested by no more than mild incomplete paralysis of the sciatic nerve, with numbness and radiating pain and no evidence of muscle atrophy or complete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but not higher, for lumbar strain with thoracic spine degeneration, prior to March 14, 2011, have been met.  §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5242- 5237 (2014).

2.  The criteria for a rating in excess of 20 percent for lumbar strain with thoracic spine degeneration, between March 14, 2011, and August 11, 2014, were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5242-5237 (2014). 

3.  Since August 12, 2014, the criteria for a rating in excess of 40 percent for lumbar strain with thoracic spine degeneration have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5242-5237 (2014). 

4.  The criteria for a rating of 10 percent, but not higher, for sciatica associated with lumbar strain, with thoracic spine degeneration, prior to August 12, 2014, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2014).

5.  Since August 12, 2014, the criteria for a rating in excess of 10 percent for sciatica associated with lumbar strain, with thoracic spine degeneration, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In a May 2009 rating decision, the RO granted service connection for recurrent low back pain with sciatica and assigned a noncompensable initial rating pursuant to Diagnostic Code 5237, effective August 28, 2008.  In a March 2013 rating decision the RO granted an increased rating to 20 percent for his lumbar strain, effective March 14, 2011, previously diagnosed as recurrent low back pain with sciatica. In an October 2014 rating decision the Veteran's 20 percent rating was increased to 40 percent, effective August 12, 2014.  A separate 10 percent rating was awarded for his sciatica, of the right lower extremity, effective August 12, 2014.  

Under the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5242-5237, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
 
Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.   The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted in the opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237 (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating. Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Rating Prior to March 14, 2011

The Board has reviewed the evidence of record, prior to March 14, 2011, and finds that the weight of evidence supports the assignment of a 10 percent disability rating.  The Veteran underwent a March 2009 VA examination.  The examination report reflects that the Veteran had tenderness of the thoracic sacrospinalis.  The VA examiner specifically noted that it was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  However, this meets the criteria for the minimum 10 percent rating available for back disorders pursuant to Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Although the Board finds that a 10 percent rating is warranted prior to March 14, 2011, the Board finds a rating in excess of 10 percent is not warranted.  At the Veteran's March 2009 VA examination he demonstrated flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, left and right lateral rotation to 30 degrees and no objective evidence of pain on active range of motion.  

Moreover, it was specifically noted that there was no additional limitation with repetitive motion or additional limitations after three repetitions of range of motion.  Based on the above findings, the Veteran's combined range of motion of the thoracolumbar spine is equal to 210 degrees.  These range of motion findings do not meet the criteria for a 20 percent rating which requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  

A review of hundreds of VA treatment records additionally does not reflect evidence supporting a rating in excess of 10 percent, prior to March 14, 2011. 

Turning to a possible increased evaluation under 38 C.F.R. § 4.71a Diagnostic Code 5243 concerning intervertebral disc syndrome based on incapacitating episodes, the Board has reviewed the Veteran's claims file and cannot find evidence of prescribed bed rest having a total duration of at least two weeks but less than four weeks during the past 12 months.  The Veteran has not argued the contrary.  As such, the Board finds that the Veteran has not had incapacitating episodes, meeting the criteria for a 20 percent evaluation, prior to March 14, 2011. 



Rating Between March 14, 2011, and August 11, 2014

The Board has reviewed the evidence of record, between March 14, 2011, and August 11, 2014, and finds that the weight of evidence does not support the assignment of a rating greater than the presently assigned 20 percent.  At a March 2011 VA examination the Veteran complained of painful motion.  Range of motion testing reflected forward flexion to 50 degrees. No additional loss of range of motion was demonstrated after repetitive testing.  No ankylosis of the thoracolumbar spine was observed.  The VA examiner specifically noted that the Veteran had not had any incapacitating episodes during the past 12 months. 

The Board concedes that the examiner's description regarding the onset of pain is vague. Specific measurements that identify the points at which pain begins are preferable.  However, in this case, the Board does not conclude that the examiner's vague descriptions render the examination inadequate.  The Veteran's forward flexion is substantially greater than what is necessary to warrant a rating in excess of what he is currently assigned, even considering pain.  The Court has clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has additionally reviewed numerous VA treatment records during this time period.  VA treatment records confirm continuing treatment for the Veteran's chronic low back pain. 

Here, despite pain, the Veteran was able to demonstrate forward flexion greater than 30 degrees.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support a 40 percent evaluation, between March 14, 2011, and August 11, 2014.  The evidence between March 14, 2011, and August 11, 2014 also fails to demonstrate ankylosis of the spine.  A diagnosis of ankylosis has not been rendered.  Moreover, while range of motion is limited, the present level of range of motion does not indicate a fixation of the spine.  Therefore, a higher rating based on ankylosis is not warranted.

Turning to a possible increased evaluation under 38 C.F.R. § 4.71a Diagnostic Code 5243 concerning intervertebral disc syndrome based on incapacitating episodes, the Board has reviewed the Veteran's claims file and cannot find evidence of prescribed bed rest having a total duration of at least four weeks but less than six weeks during the past 12 months.  The Veteran has not argued the contrary.  As such, the Board finds that the Veteran has not had incapacitating episodes, meeting the criteria for a 40 percent evaluation, between March 14, 2011 and August 11, 2014. 

Since August 12, 2014

A review of the evidence since August 12, 2014, reflects that anklyosis has not been diagnosed.  Anklyosis was not diagnosed at his August 2014 VA examination. Similarly, although treatment records reflect continuing back pain, ankylosis was not diagnosed.  

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  While range of motion was limited, the evidence shows that the Veteran is capable of flexion of the lumbar spine.  Such tends refute any argument that the Veteran's lumbar spine disability results in immobility of the spine.

Consideration has also been given to the Veteran's complaints of pain on motion and the functional impairment that it causes.  However, the functional factors specified in DeLuca are not applicable where the highest rating has been granted for limitation of thoracolumbar motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  A higher rating is therefore not warranted on the basis of orthopedic manifestations. 

Further, to receive an increased rating for intervertebral disc syndrome, the Veteran must have demonstrated incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent rating).  VA treatment records and the Veteran's August 2014 VA examination did not note any incapacitating episodes.  A review of the medical evidence does not support the finding that the Veteran has been prescribed bed rest by a physician for at least 6 weeks during the past 12 months.  Therefore, as incapacitating episodes having a total duration of at least 6 weeks during the past 12 months have not been shown an increased rating is not warranted on this basis.

Radiculopathy of the Right and Left Lower Extremities

As noted above, Note (1) of the general rating formula instructs the rater to separately evaluate any associated objective neurologic abnormalities under an appropriate Diagnostic Code.  In this vein, it is noted that the Veteran is rated as noncompensable for sciatica associated with his lumbar strain with thoracic spine degeneration between August 28, 2008 and August 11, 2014, and at 10 percent since August 12, 2014.  The ratings have been assigned pursuant to 38 C.F.R. § 4.124a, DC 8520. 

Diagnostic Code 8520, which governs disabilities of the sciatic nerve, provides for a 10 percent rating for incomplete paralysis of the sciatic nerve that is mild, a 20 percent rating for a moderate disability, a 40 percent rating for a moderately severe disability, and a 60 percent rating for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).  An 80 percent rating is authorized for complete paralysis of the sciatic nerve, evidenced by foot dangles and drops, no active movement possible of muscles below the knees, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).

The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  However, when the involvement is only a sensory deficit, the rating should be considered "mild," or at most, "moderate" in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2014).  The maximum rating to be assigned for neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, should be that for "moderate" incomplete paralysis.  38 C.F.R. § 4.124 (2014).

An August 2008 VA treatment record reflected mild sciatica.  Nevertheless, the Veteran's March 2009 VA examination reflects a normal detailed motor examination.  The Veteran's muscle tone was normal and there was no muscle atrophy.  Detailed sensory and reflex examinations reflected normal results. 

At a March 2011 VA examination the Veteran reported feeling numbness and weakness. Motor function in his left and right lower extremities were normal (muscle strength, fine motor control and muscle tone).  Although a sensory examination of his left lower extremity was normal the Veteran was diagnosed with peripheral neuropathy of the right lower extremity.  Specifically, an abnormal pinprick test was noted. 

At the Veteran's August 2014 VA examination neurological testing reflected normal muscle strength testing.  No muscle atrophy was noted and reflex and sensory testing reflected normal results.  Mild numbness in the right lower extremity was diagnosed.  The VA examiner determined that the left lower extremity was not affected. 

The Board has additionally reviewed hundreds of pages of VA treatment records reflecting right leg pain. 

The Board finds that the evidence above is consistent with mild incomplete paralysis of the sciatic nerve, prior to August 12, 2014.  Nevertheless, despite the complaints and findings noted above, the overall disability picture is not found to be comparable to moderate incomplete paralysis of the sciatic nerve, for his right lower extremity radiculopathy, since August 12, 2014.   The evidence above reflects mild symptomatology despite the Veteran's complaints.  Neurological testing supports this conclusion.   Moreover, no bowel or bladder impairments have been associated with his service-connected lumbar disability.   

Other Considerations

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claims, the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the Veteran's increased rating claims, these claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
	
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Veteran was afforded VA examinations in March 2009, March 2011, and August 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected back disability since the most recent examination.

The Board finds the above examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his back disability under the applicable rating criteria.

The Veteran's claims for increased ratings were last considered by the RO in an October 2014 Supplemental Statement of the Case (SSOC).  Since that time, hundreds of pages of VA treatment records were added to the virtual record.  After reviewing these additional VA treatment records the Board finds that although they pertain to treatment with respect to his claim for an increased rating for his pseudofolliculitis, these treatment records are unrelated to his back disability, and include no findings relative thereto.  The Board finds that the newly received evidence is not relevant to his back claim and a Remand is not warranted to obtain RO review.  38 C.F.R. § 20.1304(2014).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating of 10 percent, but not higher, prior to March 14, 2011, for lumbar strain with thoracic spine degeneration, is granted, subject to the statutes and regulations governing the payment of monetary benefits. 

A rating in excess of 20 percent for lumbar strain with thoracic spine degeneration, between March 14, 2011, and August 11, 2014, is denied.

A rating in excess of 40 percent for lumbar strain with thoracic spine degeneration, since August 12, 2014, is denied.

A rating of 10 percent, but not higher, prior to August 12, 2014, for sciatica associated with lumbar strain, with thoracic spine degeneration, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for sciatica associated with lumbar strain, with thoracic spine degeneration, since August 12, 2014, is denied.





REMAND

Gastrointestinal Disability-  The Veteran underwent a VA examination in April 2010 to consider his gastrointestinal complaints.  The VA examiner noted that the Veteran had chronic constipation for which the Veteran was taking medication.  The Board notes that the Veteran continues to complain of gastrointestinal problems.  Although the April 2010 VA examiner concluded that there was no undiagnosed illness in the Veteran, and stated that the Veteran did not have irritable bowel syndrome, the VA examiner failed to provide a diagnosis for the Veteran's gastrointestinal complaints. 

Based on the Veteran's continuing complaints and treatment for similar symptomatology, the Board finds an additional VA examination is necessary to determine whether or not the Veteran has a gastrointestinal disability and whether or not it is related to service.  

Increased Rating- Pseudofolliculitis- The Board notes that VA treatment records were most recently obtained and associated with the Veteran's Virtual VA claims file in April 2015.  All of these records however, were not considered in the most recent October 2014 supplemental statement of the case (SSOC) which only reviewed VA treatment records through September 2014.  Treatment records specifically reflecting treatment for his skin disability, and not reviewed in the October 2014 SSOC, are included in these records.  No waiver of initial RO consideration is of record.  See 38 C.F.R. §§ 19.31, 20.1304 (2014).  Without a written waiver of initial RO consideration of the additional medical evidence, the Veteran's claim must be returned to the agency of original jurisdiction (AOJ) for readjudication.  See Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the RO].

TDIU-  As noted above, the Court has held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran indicated in a January 2015 that his lumbar strain was a contributing factor in his inability to work.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.  The Board finds that VCAA notice and a VA examination should be provided. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

2.  Contact the Veteran and afford him the opportunity to identify names of all VA and non-VA health care providers or submit any additional pertinent evidence in support of his claim of TDIU.  If these records are unavailable, document this in the claims file.

3. Schedule the Veteran for an examination to evaluate the relationship to determine the nature and etiology of any disability of the gastrointestinal system.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner should first provide an opinion as to whether there is objective evidence that the Veteran suffers a chronic disability/disorder of the gastrointestinal system. 

If a disability of the gastrointestinal system is identified, the examiner should state whether it is as least likely as not (a 50 percent probability or greater) the disability had its onset in service or is otherwise related to service.  

If the Veteran's gastrointestinal symptoms cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.

4.  Following the development set forth in paragraphs 1 and 2 of this REMAND, the Veteran should be afforded a VA examination with opinion to determine whether he is at least as likely as not (50% or greater chance) unemployable solely due to his service-connected disabilities, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and the Veteran's ability to perform sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, any special training, and previous work experience in the process of arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

5.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal (to include consideration of VA treatment records obtained since September 2014) with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if needed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
	Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


